DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-22 directed to inventions non-elected without traverse.  Accordingly, claims 21-22 have been cancelled.

Allowable Subject Matter
Claims 1-20 allowed. For detailed reasons for allowance please see Pgs. 9-10 of the non-final rejection mailed 04/27/2021. 
The examiner notes for clarity of record that Cancellation of claims 21-22 do not affect the scope or subject of Claims 1-20. Claims 21-22 are cancelled due to the election by applicant without traverse. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FEN CHRISTOPHER TAMULONIS/           Examiner, Art Unit 2126                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116